Mr. Justice Goddard
delivered the opinion of the court.
It is manifest from the instructions under which the evidence was submitted to the jury, and the special findings, that the derailment of the car upon which appellee was standing at the time was occasioned by a defect in the track; and hence the negligence upon which the appellee bases his right of recovery against the appellant would also constitute a cause of action against his employer, The Union Pacific Railway Company, it being the duty of that company, as well as of the appellant, to see that the road over which it ran its cars was safe and in good repair. The same duty devolved upon it in this respect as though it owned the track. The rule upon this subject is thus stated in Stetler v. The Chicago & N. W. Ry. Co., 46 Wis. 504:
“ As between itself and its employés, who were directed to use the road in the business of the defendant company, such employés have the right to treat the road as the com*307pany’s road, and the company as to its employes was bound to see that such road, whilst so used for its benefit by such employés, was in such condition as not to unnecessarily endanger their lives or limbs.”
To the same effect are Wis. Cent. R. R. Co. v. Ross, 142 Ill. 9; Ill. Cent. R. R. Co. v. Kanouse, 39 Ill. 272; The Wabash, St. Louis & Pac. Ry. Co. v. Peyton, 106 Ill. 534; Elmer v. Locke, 135 Mass. 575; Snow v. Housatonic R. R. Co., 8 Allen, 441.
It therefore follows that his cause of action was a joint one against both companies, or a several one against either. In other words, both companies were liable for the injury, and a release that would bar appellee’s right of action against one would inure to the benefit of the other, and be equally available as a defense to the action. The court below adopted this view, and correctly held that if the release in question was binding as between the appellee and his employer, Tim Union Pacific Railway Company, it was also a discharge of appellant from all liability. The doctrine is thus announced in Cooley on Torts (2d ed.), p. 160:
“It is to be observed in respect to the point above considered, where the bar accrues in favor of some of the wrongdoers by reason of what has been received from or done in respect to one or more others, that the bar arises not from any particular form that the proceeding assumes, but from the fact that the injured party has actually received satisfaction, or what in law is deemed the equivalent. Therefore, if he accepts the satisfaction voluntarily made by one, that is a bar as to all.” Tompkins v. Clay St. R. R. Co., 66 Cal. 163; Seither v. Phil. Traction Co., 125 Pa. St. 397; Chapin v. C. & E. I. R. R. Co., 18 Ill. App. 47; Brown v. City of Cambridge, 3 Allen, 474; Leddy v. Barney, 139 Mass. 394.
In the latter case it is held that a release given to one who is not in fact liable operates as a release to all who may be liable. The court say:
“ The rule that a release of a cause of action to one of several persons liable operates as a release to all applies to *308a release given to one against whom a claim is made, although he may not be in fact liable. The validity and effect of a release of a cause of action do not depend upon the validity of the cause of action. If the claim is made against one and released, all who may be liable are discharged, whether the one released was liable or not.”
Therefore, the controlling question in this case is whether the validity of the release relied on was successfully assailed upon the ground that it was fraudulently procured. In so far as the evidence introduced on this issue tends to show that the release was given as a receipt for wages merely, it was incompetent, since the writing, in plain and unambiguous language, states that the $108 was paid in full settlement of the claim against The Union Pacific Railway Companjq on account of the injuries complained of, and in consideration of such payment expressly releases the company from any action therefor, and oral testimony is inadmissible to contradict or vary its terms. The only testimony, therefore, that was admissible was the alleged statement of Manchester that he had been advised by its attorney that The Union Pacific Railway Company was not liable, and “ according to the reports sent in by the trainmen, the accident was caused by a lip on the rail, consequently the Rio Grande was responsible for the condition of the track.”
Laying aside the testimony of Manchester, who testified that he made no such statement, and assuming that the testimony of appellee is uncontradicted and that Manchester did so state to him, and that it was true that he had been so advised, we are at a loss to perceive wherein that statement constitutes in any sense a fraud. It was at most a statement of opinion as to the legal liability of The Union Pacific Railway Company, and there was nothing in the relation of Manchester towards him that would imply any undue influence, or that should induce him to accept what he may have said without question.
“ It has been more than once held that it is error to submit a question of fraud to the jury upon slight parol evi*309dence to overturn a written instrument. The evidence of fraud must be clear, precise and indubitable; otherwise it should be withdrawn from the jury.” Pa. R. R. Co. v. Shay, 82 Pa. St. 198; Stine v. Sherk, 1 Watts & S. 195; Dean v. Fuller, 4 Wr. (Pa.) 474.
It appears from the uncontradicted evidence that the appellee read the paper before signing, and was fully informed as to its terms. He was therefore advised as to its effect as a release of all liability on the part of The Union Pacific Railway Company, — a result that he never questioned until he learned that its legal effect was also to release appellant, — and it is apparent that he now questions its validity on account of a misconception of such legal effect, rather than because he was influenced to sign it by auy representation as to the nonliability of The Union Pacific Railway Company.
The evidence relied on to show fraud in its procurement was clearly insufficient, and the court below erred in submitting that question to the jury. For this error we are compelled to reverse the judgment, and it is unnecessary to notice the other assignments. The judgment is accordingly reversed.

Reversed.